DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Response to Amendment
The amendments filed on 4/20/2022 have been entered. Claim 1 has been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For purposes of examination the limitation:
“Intraocular pressure detection means” in claim 1 line 3 (and the following claims), is being interpreted as a pressure sensor or a calculation based on the infusion pressure value of an infusion fluid (as disclosed in [0031-32] of the specification) or having any equivalent structure thereof. 
“Arterial pressure detection means” in claim 1 line 4 (and the following claims), is being interpreted as a pressure gauge (as disclosed in [0034] of the specification) or having any equivalent structure thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US Patent Pub. 20110288475) in view of Zheng (NPL: Distribution of Ocular Perfusion Pressure and Its Relationship with Open-Angle Glaucoma) and Davis et al. (US Patent Pub. 20170311904 hereinafter "Davis").
Regarding Claim 1, Charles teaches an infusion pressure control system for ophthalmic surgery, the system including: 
intraocular pressure detection means ([0035]; 138), 
arterial pressure detection means ([0035]; 136) (see [0035] teaching 140 and 142 may be sensors detecting blood pressure) and 
a control unit (126) operatively connected to said intraocular pressure detection means and said arterial pressure detection means (see [0051] teaching that the control unit is connected to the detection means since it does an offset calculation based on those values) and is configured for comparing a value to at least one predetermined threshold value (see [0051]; interpreting the calculation done is a value that is then compared to a threshold value), 
wherein the control unit (126) comprises or is operatively connected to a user interface (124; “GUI”) suitable for receiving a consent command from an operator, said consent command being suitable to enable an infusion pressure adjustment (see [0031-0032]).
Charles does not teach the system wherein the control unit is configured for calculating a mean ocular perfusion pressure value based on intraocular pressure and arterial pressure values provided by said intraocular pressure detection means and by said arterial pressure detection means, respectively, and for comparing said calculated mean ocular perfusion pressure value to at least one predetermined threshold value; wherein the control unit comprises a timer operatively linked to an alarm, the timer being incrementable and decrementable based on comparing the calculated mean ocular perfusion pressure value and at least one predetermined threshold value, the alarm being activated when the timer exceeds a predetermined timer threshold value.
Zheng teaches (Pg. 3400, Col 1 last paragraph) that a mean ocular perfusion value can be calculated from values indicating a mean arterial pressure and intraocular pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Charles such that it would be configured for calculating a mean ocular perfusion pressure value based on intraocular pressure and arterial pressure values as taught by Zheng. With this modification it is interpreted that this mean ocular perfusion pressure would be the new value that the control unit of Charles would compare to a predetermined threshold value (See [0051] of Charles). One of ordinary skill in the art would have been motivated to do so in order to allow for the device of Charles to detect glaucoma based on the already measured pressure values of Charles (See Zheng Pg. 3400 Col 1 last paragraph). 
The combination of Charles and Zheng does not teach the control unit comprising a timer operatively linked to an alarm, the timer being incrementable and decrementable based on comparing the calculated mean ocular perfusion pressure value and at least one predetermined threshold value, the alarm being activated when the timer exceeds a predetermined timer threshold value.
Davis teaches [0156] a system that may alert a user if the system has been hovering near a danger zone for a certain duration of time. It is interpreted that in Davis, the component that can detect this ‘hovering’ is a timer that is incrementable/decrementable based on a danger zone. Davis further teaches in [0158] that this type of a system could be used in medical settings as well to alert a patient of medical conditions, and in [0155] that other data sources than glucose may be used.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Charles to include a timer operatively linked to an alarm, the timer being incrementable and decrementable based on comparing the calculated mean ocular perfusion pressure value and at least one predetermined threshold value, the alarm being activated when the timer exceeds a predetermined timer threshold value as taught by Davis. This combination would lead to the “danger zone” being calculated based on the ocular pressure perfusion value of Charles and Zheng. Doing so would allow the user to be alerted if they are near or at a danger zone for a predetermined duration of time (Davis [0156]).
Regarding Claim 2, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the control unit (126) is configured to generate an alarm signal if the calculated mean ocular perfusion pressure value is below the predetermined threshold value. (See [0051] where 740 is the threshold value and the critical closing pressure is the calculated value, if 740 is greater than the calculated value then alarm is triggered; also see [0047])
Regarding Claim 3, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system further comprising an electromedical apparatus (110) adapted to be connected to a patient at least by an infusion line (420; see [0041]) suitable for dispensing an infusion fluid at an infusion pressure, said electromedical apparatus being adapted to allow adjustment of an infusion pressure (see [0043])
Regarding Claim 4, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein said intraocular pressure detection means comprise an intraocular pressure sensor (see [0035] teaching that 140 and 142 may be sensors to measure data 136 and 138).
Regarding Claim 5, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches ([0035 -0036]) the system wherein said intraocular pressure detection means are suitable for calculating the intraocular pressure value based on a pressure value and optionally an infusion flow of an infusion fluid. 
Regarding Claim 6, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the electromedical apparatus (110) is a phacoemulsifier or a phacoviretomer (see [0040-0041]; 110 is a vitreoretinal surgical system for a vitrectomy, it is interpreted that a phacoemulsifier is known to be used for vitreoretinal surgeries).
Regarding Claim 7, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the infusion line comprises a gravitational or forced infusion system by pressurizing a vessel containing the infusion fluid (see [0048] teaching gravitational infusion system).
Regarding Claim 8, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the arterial pressure detection means include a pressure gauge suitable to be connected to a patient (see [0045]; the pressure cuff is interpreted as a pressure gauge).
Regarding Claim 9, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the arterial pressure detection means are connected to the control unit via a wireless communication system ([0034] teaches wireless connection; 136, 138 teach the data from "detection means").
Regarding Claim 10, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the control unit (126) is configured to command the infusion line to reduce the infusion pressure if the value of the calculated mean ocular perfusion pressure is below the predetermined threshold value (see [0047]).
Regarding Claim 11, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the electromedical apparatus (110) is provided with an operator interface suitable to allow a manual infusion pressure adjustment (see [0048]; "A gravity pressure head may be altered by adjusting a height of a volume of fluid, such as by changing a height of a container of fluid either manually or in an automated fashion.").
Regarding Claim 12, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the mean ocular perfusion pressure value is calculated continuously or at predetermined time intervals (see [0053] teaching that the method may be continuous).
Regarding Claim 13, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. The combination further the system wherein the mean ocular perfusion pressure (MOPP) value is calculated using the formula: MOPP = 115/130 MAP - IOP or using the formula MOPP = 2/3 MAP-IOP, wherein MAP indicates mean arterial pressure calculated according to the formula MAP = 1/3 SBP + 2/3 DBP, and IOP indicated the intraocular pressure (See Zheng Pg. 3400, Col 1 last paragraph).
Regarding Claim 15, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the processing control unit (126) comprises or is operatively linked to a graphic interface (124; "GUI") suitable for displaying an alarm message or an indicator capable of generating an audible signal if an average pressure value of the calculated mean ocular perfusion pressure is lower than the predetermined threshold value (see [0052] teaching visual and audible alarm systems).
Regarding Claim 17, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches the system wherein the infusion pressure is adjustable by varying a height of a reservoir containing the infusion fluid (see [0048] teaching pressure may be altered by varying height of a container of fluid).
Regarding Claim 18, the combination of Charles, Zheng and Davis teaches all elements of the claim mentioned above. Charles further teaches [0048] the system wherein the infusion pressure is adjustable by varying a controlled overpressure in use upstream of the infusion fluid.
Response to Arguments
Applicant’s arguments, see Pg. 6 line 21 - Pg. 7 line 26, filed 4/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Charles (US Patent Pub. 20110288475) in view of Zheng (NPL: Distribution of Ocular Perfusion Pressure and Its Relationship with Open-Angle Glaucoma) and Davis (US Patent Pub. 20170311904).
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 line 27 – Pg. 8 line 5, the applicant argues that the combination of Charles and Davis does not teach the control unit being configured for calculating a mean ocular perfusion pressure value based on intraocular pressure and arterial pressure values provided by said intraocular pressure detection means and by said arterial pressure detection means, respectively, and for comparing said calculated mean ocular perfusion pressure value to at least one predetermined threshold value. The examiner does not find this to be persuasive. The examiner does not use Davis to teach this limitation. Davis is used to teach the benefits of adding a timer to the device of Charles. The examiner uses NPL Zheng to teach this limitation in the current rejection.
Regarding the arguments on Pg. 8 lines 12-24, the applicant argues that the Zheng reference does not teach any comparison of the calculated mean ocular perfusion value. The examiner does not find this to be persuasive. The examiner is only using Zheng to teach a possible calculation/algorithm that the control unit could be configured to perform to determine a mean ocular perfusion pressure values based on intraocular pressure values and arterial pressure values that Charles already measures. The examiner relies on Charles to teach the control unit comparing a value to a threshold value (Charles [0051]). With the combination of Charles and Zheng, it is interpreted that this value that is being compared to a threshold value would be the mean ocular perfusion pressure value that may be calculated as described by Zheng.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783